Citation Nr: 1550357	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness and/or as secondary to service-connected asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel




INTRODUCTION

The Veteran had active service from September 1981 to January 1983 in the Army, and from September 2005 to January 2007 in the National Guard, which included a deployment to Iraq from January 2006 to December 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a January 2015 decision, the Board, in part, denied the Veteran's claim for service connection for sleep apnea.  The Veteran appealed that portion of the Board's decision to the United States Court of Appeals (Court).  In October 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the claim to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals copies of the October 2015 Appellant's Brief; Court documents, including the Joint Motion; and VA treatment notes.  The remaining documents are either irrelevant to the issues on appeal or duplicative of evidence in the paper claims file.  

In November 2015, the Veteran submitted a VA-21-526EZ, Fully Developed Claim form, and a VA 21-4502, Application for Automobile or Other Conveyance and Adaptive Equipment, seeking to reopen claims for a special adaptive housing grant and an auto adaption grant.  The issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In light of the Joint Motion, the Board finds that remand is necessary.  Specifically, the parties agreed that the Board failed to provide an adequate statement of reasons or bases that addressed presumptive service connection based on 38 U.S.C. § 1117, and relied on an inadequate VA medical opinion that did not adequately address the Veteran's secondary service connection theory of entitlement.  In this regard, the May 2012 VA examiner's opinion was focused on whether the Veteran's service or his service-connected asthma caused his sleep apnea rather than whether the evidence reflected that his asthma contributed to or aggravated his sleep apnea.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records from Columbia, Missouri, VA Medical Center and Jefferson City, Missouri, VA Community Based Outpatient Clinic (CBOC) dated from February 2014 to present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After the preceding development is completed, obtain a VA medical opinion to determine the nature and etiology of the Veteran's claimed sleep apnea.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and the May 2012 VA examination report.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine as to whether it is at least as likely as not that the sleep apnea manifested during or is otherwise related to the Veteran's active military service, to include his reported exposure to burn pits during his service in Iraq from January 2006 to December 2006.

Second, if the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

Third, the examiner must provide an opinion regarding whether it is at least as likely as not that the Veteran's service-connected asthma either caused or permanently aggravated the Veteran's sleep apnea.  In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition has worsened.

4.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







